NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                VLADIMIR FIGUEROA VIDAL, Petitioner.

                         No. 1 CA-CR 14-0562 PRPC
                               FILED 7-26-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2013-113593-001
              The Honorable Robert E. Miles, Judge (Retired)

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Vladimir Figueroa Vidal, San Luis
Petitioner Pro Se
                             STATE v. VIDAL
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Jon W. Thompson joined.



D O W N I E, Judge:

¶1           Vladimir Figueroa Vidal petitions for review from the trial
court’s dismissal of his notice of post-conviction relief. For the following
reasons, we grant review but deny relief.

                 FACTS AND PROCEDURAL HISTORY

¶2            Vidal pleaded guilty to aggravated assault and was sentenced
to 7.5 years’ imprisonment. He did not file a timely notice of post-
conviction relief.

¶3           Vidal now seeks review of the trial court’s summary dismissal
of his untimely request for post-conviction relief. We have jurisdiction
pursuant to Arizona Rule of Criminal Procedure 32.9(c) and Arizona
Revised Statutes section 13-4239(C).

                               DISCUSSION

¶4              Vidal asserts that he believed his notice of post-conviction
relief was timely and that any deficiency in this regard was not his fault,
but was due to ineffective assistance of counsel. However, Vidal did not
assert these claims or arguments below. A petition for review may not
present issues that were not first presented to the trial court. State v. Bortz,
169 Ariz. 575, 577 (App. 1991); State v. Wagstaff, 161 Ariz. 66, 71 (App. 1988);
State v. Ramirez, 126 Ariz. 464, 467 (App. 1980); Ariz. R. Crim. P.
32.9(c)(1)(ii).

¶5             Additionally, Vidal failed to comply with Rule 32.2(b). When
a defendant seeks to present issues in an untimely post-conviction relief
proceeding, he must set forth those issues in the notice of post-conviction
relief and offer “meritorious reasons” that substantiate the claims. Ariz. R.
Crim. P. 32.2(b). The notice must also explain why the defendant did not
raise the enumerated issues in a timely manner. Id. If the notice fails to



                                       2
                            STATE v. VIDAL
                           Decision of the Court

comply with these requirements, it “shall be summarily dismissed.” Id.
(Emphasis added.)

                             CONCLUSION

¶6           Because Vidal’s notice of post-conviction relief was
substantively non-compliant, the trial court did not abuse its discretion by
summarily dismissing the notice.




                                  :AA




                                     3